DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on May 13, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S. C. 112(b) rejections set forth in the previous office action.
Applicant’s filing of a proper terminal disclaimer on 5/13/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous office action.

Allowable Subject Matter
8.    Independent claims 1, 8 and 15 are allowed. Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependency.

9.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “determining, by one or more processors, one or more website parameters associated with the particular website, wherein determining the one or more website parameters associated with the particular website comprises: scanning, by one or more processors, the particular website to determine one or more website cookies that capture data subject information;…determining, by one or more processors, a geo-location of the data subject when the data subject is interacting with the particular website; determining, by one or more processors, one or more data subject consent parameters based at least in part on the one or more website parameters associated with the particular website and the geo-location of the data subject when the data subject is interacting with the particular website.”

The prior art(s) made of record are:

Barlik et al. (U.S. Pub. No. 2020/0159955) – which discloses determining privacy laws for a user registering on a website – paragraphs [0018], [0048] and Fig. 4C
Yastrebenetsky et al. (U.S. Pub No. 2021/0382949) – which discloses collecting cookie information – Fig. 3

While the prior art does generally disclose using a location to determine privacy rules and scanning cookies, the prior art is not considered to disclose the particular combination of limitations recited in the claims. Therefore, claim 1 is considered to contain allowable subject matter over the prior art. Independent claims 8 and 15 are considered to contain allowable subject matter for similar reasons to claim 1. Dependent claims 2-7, 9-14 and 16-20 are considered to contain allowable subject matter based on their dependency.
13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dabbs et al. (U.S. Pub. No. 2019/0139087) – cited for teaching consent on a website involving advertisement data - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438